DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/03/2020.
Claims 1-35 are pending of which claims 1, 16, 17, 18, 19, 33-35 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is being considered by the examiner.
35 USC 112,6TH Considerations
Claim limitation “means for receiving, from a base station, a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell; means for determining a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell; and means for monitoring the ULCI based on the first configuration and the second configuration…  means for transmitting, to a user equipment (UE), a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell; and means for configuring the UE with a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “ means for” coupled with functional language “receiving, from a base station, a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell; determining a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell; and monitoring the ULCI based on the first configuration and the second configuration…   transmitting, to a user equipment (UE), a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell; and configuring the UE with a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell ” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 and 34 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

17. An apparatus for wireless communication of a user equipment (UE), comprising: means for receiving, from a base station, a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell(see fig.7, 708); means for determining a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell(see fig.7, 712); and means for monitoring the ULCI based on the first configuration and the second configuration(see fig.7, 720).

34. An apparatus for wireless communication of a base station, comprising: means for transmitting, to a user equipment (UE), a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or a non-supplementary uplink (NUL) carrier in a cell(see fig.7, 708); and means for configuring the UE with a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell (see fig.7, 712).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 6-14, 22, 24-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the SUL CI payload size parameter and the SUL indication are separate RRC parameters from the NUL size parameter and the NUL indication”, as substantially described in independent claim(s) 4, 22.  These limitations, in combination with the remaining limitations of claim(s) 4, 22, are not taught nor suggested by the prior art of record.


The prior art of record fails to teach “wherein the second configuration is determined based on the first configuration received from the base station”, as substantially described in independent claim(s) 6, 24.  These limitations, in combination with the remaining limitations of claim(s) 6, 24, are not taught nor suggested by the prior art of record.
Claims 7-12, 25-30 are also allowed because claim 7-12, 25-30  depend respectively from claim 6 that I indicate above as allowable.

The prior art of record fails to teach “wherein the second configuration is determined from radio resource control (RRC) parameters associated with the SUL carrier when the RRC parameters are configured by the base station ; and wherein the second configuration is determined based on the first configuration when the RRC parameters are not configured”, as substantially described in independent claim(s) 13, 31.  These limitations, in combination with the remaining limitations of claim(s) 13, 31,  are not taught nor suggested by the prior art of record.
Claims 14, 32 are also allowed because claim 14, 32 depend respectively from claim 13 and 31 that I indicate above as allowable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim “ 18 and 35” recites a “computer readable medium”, with nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Further, the USPTO Official Gazette from week #8 of 2010 (Feb 23, 2010), Volume 1351 page 212 specifically explains that the addition of the term "non-transitory" before the computer readable medium will alleviate any issues with 35 USC 101 rejections, since the claims would no longer cover non statutory subject matter. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 15-20, 23, 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei (US 2021/0144799) claiming benefit to and fully supported by provisional filed application number 62/932,487, filed Nov. 7, 2019.

Regarding claim 1, 16, 17, 18-19, 33-35 Babaei’799 discloses method of wireless communication of a user equipment (UE) (see fig.15, which shows UE 1502 with processor 1518 couple to memory 1512, see para0127, non-transitory computer readable medium) comprising: 
receiving, from a base station(see fig.26, which shows bases station to transmit a first and second configuration to be received by wireless device), a first configuration associated with a first block of an uplink cancellation indication (ULCI), wherein the first configuration is associated with at least one of a supplementary uplink (SUL) carrier or(due or language, only one of them is being configured) a non-supplementary uplink (NUL) carrier in a cell(see para.0149, which discusses wireless device as UE may be configured with a plurality of carriers, for example a normal carrier (NUL), see para.0153, which discusses wireless a wireless device may receive one or more messages comprising configuration parameters of one or more cells of serving cell configured with a plurality of uplink carriers may comprise normal uplink carrier, see para.0167, see fig.26 &  para.0227, which discusses  a first parameter (e.g., a positionInDCI parameter) indicating a first position in a DCI (a cancellation indication DCI) for a serving cell (e.g., a normal uplink (NUL) carrier of a serving cell), a second parameter (e.g., a positionInDCI-ForSUL parameter) indicating a second position in a DCI (a cancellation indication DCI) for a supplementary uplink (SUL) carrier of the serving cell); 
determining a second configuration associated with a second block of the ULCI, wherein the second configuration is associated with the SUL carrier in the cell(see para.0149, which discusses wireless device as UE may be configured with a plurality of carriers, for example a supplementary uplink carrier (SUL), see para.0153, which discusses wireless a wireless device may receive one or more messages comprising configuration parameters of one or more cells of serving cell configured with a plurality of uplink carriers may comprise supplementary uplink carrier, see para.0167, para.0227, which discusses a second parameter (e.g., a positionInDCI-ForSUL parameter) indicating a second position in a DCI (a cancellation indication DCI) for a supplementary uplink (SUL) carrier of the serving cell); and 
monitoring the ULCI based on the first configuration and the second configuration (see para.0227, which discusses an uplink cancellationIE may be used to configure uplink cancellation configuration parameters and may be used to configure a wireless device to monitor a control channel, where serving cell-specific uplink cancellation indication IE may comprise an identifier of a serving cell (e.g., a serving cell index), a first parameter (e.g., a positionInDCI parameter) indicating a first position in a DCI (a cancellation indication DCI) for a serving cell (e.g., a normal uplink (NUL) carrier of a serving cell), a second parameter (e.g., a positionInDCI-ForSUL parameter) indicating a second position in a DCI (a cancellation indication DCI) for a supplementary uplink (SUL) carrier of the serving cell, thus monitoring uplink cancellation indication (ULCI) based first and second parameter,  para.0228,  see para.0227, see fig.28, 2810-2830, see pra.0144, 0147-0148).
Regarding claim 2 and 20, Babaei’799 discloses wherein the second configuration is determined from radio resource control (RRC) parameters received from the base station and associated with the SUL carrier (see para.0153, which discusses wireless a wireless device may receive one or more messages comprising configuration parameters of one or more cells of serving cell configured with a plurality of uplink carriers may comprise supplementary uplink carrier, the one or more messages may comprise one or more RRC messages, see para.0167, para.0227).
Regarding claim 5, 23, Babaei’799 discloses wherein the first configuration and the second configuration are configured under a same RRC parameter (see para.0227, which discusses a wireless device may receive one or more messages comprising configuration parameters, where the one or more message comprise one or more RRC message, thus the one or more message comprise one or more RRC message is indicate of same RRC).
Regarding claim 15, Babaei’799 discloses wherein the ULCI is monitored based on the second configuration based on a radio resource control (RRC) parameter received from the base station (see para.0227).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2021/0144799) claiming benefit to and fully supported by provisional filed application number 62/932,487, filed Nov. 7, 2019 and in view of Ye (US 2020/0150036) claiming benefit to and fully supported by provisional filed application number 62/804,610, filed Feb. 12, 2019.
Regarding claim 3 and  21, Babaei’799 discloses wherein the first configuration includes a NUL size parameter indicating a first number of bits associated with the first block,(see para.0227, which discusses a first parameter (e.g., a positionInDCI parameter) indicating a first position in a DCI (a cancellation indication DCI) for a serving cell (e.g., a normal uplink (NUL) carrier of a serving cell)…the first parameter (e.g., the positionInDCI parameter) may indicate a starting position (in number of bit) of a cancellation indication value applicable for this serving cell (servingCellId) within the DCI payload. The number of bit may be from one to the payload size of the DCI. The number of bit may indicate the first bit to the n-th bit (n=payload size of the DCI)) and a NUL indication of time-frequency resources associated with the first block (see para.0159-0160, which discusses first radio resources of the first uplink carrier, see para.0094, which discusses radio resource (i.e. time-frequency resources, see para.0149, which discusses wireless device as UE may be configured with a plurality of carriers, for example a normal carrier (NUL), see para.0153, which discusses wireless a wireless device may receive one or more messages comprising configuration parameters of one or more cells of serving cell configured with a plurality of uplink carriers may comprise normal uplink carrier, thus  first carrier NUL with time-frequency resources); and wherein the second configuration includes a SUL cancellation indication (CI) payload size parameter indicating a second number of bits associated with the second block(see para.0227, which discusses  a second parameter (e.g., a positionInDCI-ForSUL parameter) indicating a second position in a DCI (a cancellation indication DCI) for a supplementary uplink (SUL) carrier of the serving cell..the second parameter (e.g., the positionInDCI-ForSUL parameter) may indicate a starting position (in number of bit) of a cancellation indication value applicable for SUL of this serving cell (servingCellId) within the DCI payload. The number of bit may be from one to the payload size of the DCI. The number of bit may indicate the first bit to the n-th bit (n=payload size of the DCI).
As discussed above, although Babaei’799 discloses NUL indication of time-frequency resources associated with the first block (see para.0159-0160, which discusses first radio resources of the first uplink carrier, see para.0094, which discusses radio resource (i.e. time-frequency resources, see para.0149, which discusses wireless device as UE may be configured with a plurality of carriers, for example a normal carrier (NUL), see para.0153, which discusses wireless a wireless device may receive one or more messages comprising configuration parameters of one or more cells of serving cell configured with a plurality of uplink carriers may comprise normal uplink carrier, thus  first carrier NUL with time-frequency resources), Babaei’799  does not explicitly show the use of “a SUL indication of time-frequency resources associated with the second block” as required by present claimed invention.  However, including “a SUL indication of time-frequency resources associated with the second block” would have been obvious to one having ordinary skill in the art as evidenced by Ye’036.  
In particular, in the same field of endeavor, Ye’036 teaches the use of a SUL indication of time-frequency resources associated with the second block (see fig.3, 352, se para.0095 & see claim 5, time frequency resources on the other one of the SUL carrier).
In view of the above, having the system of Babaei’799  and then given the well-established teaching of Ye’036, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Babaei’799 to include a SUL indication of time-frequency resources associated with the second block” as taught by Ye’036, since Ye’036 stated in para.0007-008+ that such a modification would provide an efficient system that switches between UL BWPs and suspends transmission on the new UL BWP until the base station has determined that the switch has occurred.



Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474